Citation Nr: 0708809	
Decision Date: 03/26/07    Archive Date: 04/09/07

DOCKET NO.  04-31 868A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased disability rating for a 
lumbosacral strain, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1970 to September 
1991.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the veteran's claim for a 
rating higher than 10 percent for his low back disorder. 

Service connection and a 10 percent rating have been in 
effect since 1991.  The veteran's claim for an increased 
rating was received in November 2002.


FINDING OF FACT

The veteran failed, without giving cause, to appear for a VA 
examination scheduled (and necessary) to determine the 
current severity of his service-connected low back 
disability.

CONCLUSION OF LAW

The veteran's claim seeking a rating in excess of 10 percent 
for lumbosacral strain must be denied.  38 C.F.R. §§ 
3.326(a), 3.655(b) (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2004), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 19 Vet. App. 473 (2006).

In the present case, the veteran was provided with the notice 
required by the VCAA, by letters mailed in July 2002 and 
April 2005, to include notice that he should submit any 
pertinent evidence in his possession.  The Board notes that, 
even though the letters requested a response within 60 days, 
they also expressly notified the veteran that he had one year 
to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by the Secretary within one year from the date 
notice is sent].

The Board also notes that although the veteran has not been 
provided notice of the type of evidence necessary to 
establish a disability rating or an effective date for an 
increased rating for a lumbar strain, the Board finds that 
there is no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As explained below, the Board has 
determined that the claim for a rating in excess of the 
veteran's longstanding 10 percent rating for the low back 
disability must be denied.  Consequently, no disability 
rating or effective date will be assigned, so the failure to 
provide notice with respect to those elements of the claim 
was no more than harmless error.

Finally, the Board notes that all service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, which could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.  The Board also notes that the 
veteran was scheduled for VA examination (on two occasions) 
in conjunction with his claim.  The veteran was notified at 
his most recent address but did not appear for either 
examination.  While a note in the record indicated that the 
veteran did not appear for the first examination because he 
was incarcerated at that time, neither the veteran nor his 
representative has provided any rational as to why he failed 
to report for the second examination and neither has 
indicated that the veteran is interested in appearing for an 
examination.  This matter will be discussed further below.  
Regardless, VA has satisfied the duty to assist the veteran 
in the development of his claims.  The Board may proceed 
without prejudice to the appellant.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.  Accordingly, the Board will address the merits 
of the claim.

Factual Background

In April 1992, the veteran filed a claim for compensation for 
back pain.  In an August 1992 Rating Decision, based on 
service medical records (which showed a diagnosis of chronic 
lumbar strain in 1978) and the results from a July 1992 VA 
examination (which revealed evidence of pain in the back, 
painful motion, limited range of motion and intact motor and 
sensory functions), the RO granted the veteran service 
connection for a lumbar strain.  A 10 percent rating was 
assigned, effective October 1, 1991.  The 10 percent rating 
for the veteran's low back disability was continued in a 
November 1994 rating decision by the RO.

In March 2002, the veteran filed a statement, contending that 
he was 10 percent service-connected for a back strain, that 
he had been treated for arthritis in his back while in the 
military, and that he had been receiving treatment for his 
arthritis at that time at the VA Medical Center in Hampton, 
Virginia and from a civilian doctor.  The RO interpreted this 
statement as a claim for an increased rating for the 
veteran's low back disability.

A VA examination to determine the level of severity of the 
veteran's low back disability was scheduled for October 2002.  
The veteran failed to appear for this examination.  
Accordingly, in a February 2003 rating decision, the RO 
denied the veteran's claim for an increased rating for his 
lumbar strain and continued the 10 percent rating which had 
already been assigned.

In November 2002, the veteran filed a request to have his VA 
examination rescheduled.  This request is considered as the 
claim for increase that spawned the RO decision on appeal.  

In March 2003, the veteran was afforded a VA QTC examination.  
At that time, the veteran complained of moderate to severe 
cramping of the lower back and midthoracic, an inability to 
lift heavy objects, an inability to sit for long periods of 
time, radiating pain from his lower back to the right leg and 
right toe and numbness in the right thigh.  The veteran 
indicated that his symptoms were constant and seemed to be 
exacerbated when climbing stairs.  The examiner noted that 
the veteran's condition required bedrest at least five times 
in a month for three or four years after he was treated with 
muscle relaxants.  With regard to functional impairment, the 
examiner noted that the veteran's condition decreased his 
ability to use tools and deal with electricity which is 
required in his occupation.  The examiner also noted that the 
veteran was not working at that time.  On physical 
examination, the veteran's posture and gait were noted to be 
normal.  On examination of the lumbar spine, there was 
radiation of pain on movement but no muscle spasms.  There 
was tenderness to palpation and the midthoracic, T8-T10 and 
L2, L3, L4 intervertebrally.  Straight leg raising test on 
the right was positive at 50 degrees and negative on the 
left.  However, the examiner noted that there were no signs 
of radiculopathy.  The veteran demonstrated range of motion 
of the lumbar spine of flexion to 95 degrees, extension to 30 
degrees with pain at 30 degrees, right lateral flexion to 40 
degrees, left lateral flexion to 40 degrees and right and 
left rotation to 30 degrees with pain at 30 degrees.  
However, the examiner noted that full range of motion was 
limited by pain.  There was no evidence of ankylosis of the 
spine.

On neurological examination, lower extremity motor function 
and sensory function were normal and deep tendon reflexes of 
the knees and ankles on the right and left were 1+.  X-rays 
of the lumbar spine were also normal.  In conclusion, the 
examiner indicated that there was no change in the 
established diagnosis of lumbosacral strain.

In the March 2003 rating decision on appeal, the RO continued 
the 10 percent evaluation for the veteran's lumbar strain.

Of record are outpatient treatment records from the VA 
Medical Center in Hampton, VA dated from March 2003 to 
February 2005, which show the veteran's complaints of a long 
history of chronic low back pain.  However, they do not 
provide detailed findings required for rating purposes, nor 
do they show that the veteran was ever prescribed bed rest 
due to an incapacitating episode 

In order to obtain medical findings necessary to properly 
evaluate the veteran's service-connected low back disorder 
under all applicable criteria for rating back disabilities, 
the veteran was scheduled for a VA examination in April 2005.  
The veteran failed to appear and the examination.  A note on 
file indicates that the veteran did not appear for the 
examination because he was incarcerated at that time.  An 
examination was rescheduled for June 2005.  The veteran again 
failed to appear for the examination.

Legal Criteria and Analysis

Preliminarily, the Board notes that VA last examined the 
veteran in March 2003.  As noted above, VA attempted to 
assist the veteran in developing his claim by scheduling him 
for an examination in April 2005.  The veteran failed to 
report for that examination.  A May 2005 report of contact 
indicated that the veteran failed to report for the 
examination because he was incarcerated at that time.  

Thereafter, in May 2005, the veteran was informed at his 
address of record that he would be scheduled for an 
examination in June 2005.  He failed to report for that 
examination.  Neither the veteran nor his representative has 
since provided any reason as to why he did not appear for the 
scheduled examination, and he has not requested that a new 
examination be scheduled. 

The VA records further show that the veteran's correct 
address was used.  There is no indication in the record that 
the veteran and his representative did not receive notice of 
the scheduling of the examinations, or that they were not 
notified of the consequences of not reporting for a scheduled 
VA examination.  Certainly, the letter to the veteran in May 
2005 was mailed to his current address of record, and was not 
returned as undeliverable.  He did not make any effort to 
contact VA to reschedule the examination.  The Court has 
ruled that there is a "presumption of regularity" under which 
it is presumed that Government officials have properly 
discharged their official duties.  Clear evidence to the 
contrary is required to rebut the presumption of regularity.  
See Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992) (citing 
United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926)).  While the Ashley case dealt with regularity of 
procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 
271 (1994), the Court applied this presumption of regularity 
to procedures at the RO.

The veteran has not presented any clear evidence to rebut the 
presumption of regularity.  VA is not required to "prove" 
that he did receive the letters; as a matter of law it is the 
veteran who must rebut the presumption of regularity.  He has 
not done so.  Moreover, he has not otherwise indicated a 
willingness to report for an examination.

As the Court held in Woods v. Gober, 14 Vet. App. 214 (2000), 
absent evidence that a claimant notified VA of a change of 
address and absent evidence that any notice sent to the 
claimant at his last known address was returned as 
deliverable, VA is entitled to rely on the address provided.

There is no indication the veteran's address has changed; he 
has not submitted a change of address form, nor has any mail 
to him been returned as undeliverable.  If, per chance, he 
has changed addresses without informing VA, it is well 
established that it is his responsibility to keep VA advised 
of his whereabouts in order to facilitate the conducting of 
medical inquiry.  If he does not do so, "there is no burden 
on the part of the VA to turn up heaven and earth to find 
him."  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

VA regulations provide that, as to increased ratings and 
certain original claims, when a claimant fails to report for 
a scheduled medical examination without good cause the claim 
shall be denied, without review of the evidence of record.  
See 38 C.F.R. § 3.655 (2006).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc. Id.

The Court has held that the burden was upon VA to demonstrate 
that notice was sent to the claimant's last address of record 
and that the claimant lacked adequate reason or good cause 
for failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. at 265.

The Court has also held that the "duty to assist is not 
always a one-way street." Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).

The record contains no justifiable indication of the reasons 
for the veteran's failure to appear for the June 2005 VA 
examination.  Even assuming, arguendo, that he could not 
attend the April 2005 examination due to incarceration, there 
is absolutely nothing in the record to explain the veteran's 
failure to report for the scheduled June 2005 VA examination.

Individuals for whom examinations or reexaminations have been 
scheduled are required to report for such examinations.  38 
C.F.R. §§ 3.326(a), 3.327(a). When a claimant fails, without 
good cause, to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase (emphasis 
added), the claim shall (emphasis added) be denied.  38 
C.F.R. § 3.655(b).

Here, the veteran did not report for the scheduled VA 
examinations in April 2005 and June 2005.  While it was noted 
that he could not attend the first examination due to 
incarceration, a new examination was scheduled in June 2005.  
The veteran failed to report for the June 2005 examination 
and did not provide any cause for the failure to report.  The 
governing regulation in these circumstances, 38 C.F.R. 
§ 3.655(b), is clear and unambiguous, and mandates denial of 
the claim for an increased rating.  The law is dispositive, 
and the claims must be denied.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER


A rating in excess of 10 percent for lumbosacral strain is 
denied.





____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


